 
INDEPENDENT CONTRACTOR AGREEMENT

 
THIS INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is made as of the 1st
day of November, 2005.

 
BETWEEN:
 
ACCESS ENERGY INC..
 
(the “Company”)
 
- and -
 
CONISTON INVESTMENT CORP.
 
(the “Contractor”)
 
(collectively referred to as the “Parties”)
 
RECITALS:
 
A.
The Company is engaged in the business of hydrocarbon exploration, development
and production.

 
B.
Mr. Paul Parisotto (“Parisotto”) has been elected a director of the Company; and

 
C.
The Company has agreed to retain the services of the Contractor.

 
THEREFORE, the Parties agree as follows:

 
1.
TERM OF AGREEMENT

 
1.1 The term of this Agreement shall be for the period (the “Term”) commencing
on November 1, 2005 and terminating on October 31, 2006 (the “Agreement Expiry
Date”), unless extended further or terminated earlier, all in accordance with
the provisions contained herein.
 
1.2 Unless either Party not less than 60 days prior to the Agreement Expiry Date
then in effect hereunder, gives notice to the other Party that this Agreement
will not be renewed, the Agreement Expiry Date will be amended to the next
anniversary date of the Agreement Expiry Date and the Agreement will continue,
unamended.
 
1.3 Notwithstanding the foregoing, the Term may expire before an Agreement
Expiry Date in the event that: (a) Parisotto in performing the Services either
by omission or commission, engages in conduct which would entitle the Company to
terminate him for cause; (b) Parisotto is no longer employed by the Contractor;
or (c) following a Change of Control as set forth in section 7 of this
Agreement.
 

--------------------------------------------------------------------------------


 
2.
SERVICES TO BE PROVIDED

 
The Company hereby retains the Contractor for the purposes of providing only
such services as the Parties may agree from time to time during the Term (the
“Services”). For more particularity, the Services will include, but not be
limited to the following:
 
(a)
consulting and advisory services provided by the Contractor on matters with
respect to the acquisition, exploration, development and production of
hydrocarbons in western Canada and the western United States, and in particular
Saskatchewan;

 
(b)
assisting the Company in negotiation of a joint venture agreement between
indigenous aboriginal peoples (“Aboriginal People”) and the Company;

 
(c)
establishing and maintaining a working relationship between the Aboriginal
Peoples and the Company;

 
(d)
assisting the Company in the formation of a team of technical experts for
assessment of the potential for development on the lands of the Aboriginal
Peoples including, drilling, seismic and data analysis;

 
(e)
assisting the Aboriginal Peoples on a “as required basis” in matters between the
Aboriginal Peoples and both provincial and federal and state authorities as they
relate to the interests of Company; and

 
(d)
the Contractor may be requested to undertake such other related assignments as
the Company may from time to time request.

 
The Contractor agrees that it will retain Parisotto and cause Parisotto to
devote his principal time and attention to providing the Services but there
shall be no set hours of work to provide the Services. The Contractor may,
however; retain from time to time such personnel as it deems appropriate in
order to provide the Services.
 
3.
FEES

 
3.1
In consideration of the Services provided, the Company shall pay to the
Contractor a fee of: (i) $260,000.00 per annum (the “Fee”) plus applicable Goods
and Services Tax (“GST”) payable monthly; (ii) $1,000,000.00 (the “Dene Fee”) in
the event the Company enters into an agreement with the Buffalo River Dene
Nation and/or its associates or affiliates to develop hydrocarbon opportunities
in a defined area within Treaty 10 lands which includes the traditional and
historically occupied and used lands of the Buffalo River Dene Nation (the
“Dene”); and (iii) the Contractor will also be entitled to receive a 1.25%
non-convertible overriding royalty based on 100% production (“GORR”) from any
and all projects that Contractor bring to the Company (the “Royalty Fee”). The
Royalty Fee is governed by Article 3 of the “Farmout & Royalty Procedure”, as
such term is defined by the 1997 Canadian Association of Petroleum Landman
Farmount & Royalty Procedure” (the “LFRP Procedure”).

 

--------------------------------------------------------------------------------


 
3.2
If the interest of any party in the projects brought to the attention of the
Company (the “Project Lands”) by the Contractor is now or hereafter shall become
encumbered by any royalty, overriding royalty, production payment or other
charge of a similar nature (the “Encumbrance”), other than the “Lessor’s
Royalty” as such term is defined in the LFRP Procedure, such Encumbrance shall
be charged to and paid entirely by the party whose interest is or becomes thus
encumbered. No party which acquires an interest in the Project Lands shall by
virtue of any provision of this agreement (excepting the operation of Clause
2401B of the LFRP Procedure, if applicable) ever be required to assume any part
of such encumbrance and the Party whose interest has become encumbered shall be
at all times indemnify and hold the other party harmless from such encumbrance.

 
3.3
If requested by the Company, payments will be made immediately upon receipt by
the Company of a monthly invoice prepared by the Contractor, but if not
requested in no case later than ten days following the end of a month in which
Services are provided. The Contractor agrees to reference the applicable GST
registration number on all such invoices. The Parties agree that the Fee will be
reviewed from time to time, with any mutually agreed changes to the Fee to be
documented as amendments to this Agreement.

 
4.
INDEPENDENT CONTRACTOR

 
The Contractor is and shall remain at all times an independent contractor and
has sole responsibility to comply with all laws, rules and regulations relating
to the provision of Services, including without limitation, the Income Tax Act
(Canada), the Employment Insurance Act (Canada), the Employer Health Tax Act
(Ontario), and the Canada Pension Plan Act. As an independent contractor, the
Contractor shall be responsible for any employment related benefits it may wish
to secure for its employees, including without limitation, any payments under
the Employment Standards Act (Ontario).
 
5.
REGISTRATION

 
The Contractor shall obtain a GST registration number and shall be responsible
for remitting GST to the applicable regulatory authorities in accordance with
the Excise Tax Act (Canada).
 
6.
CONFIDENTIAL INFORMATION

 
6.1 The Contractor’s retainer with the Company will provide the Contractor with
access to certain information relating to the Company, its customers, suppliers,
distributors, employees, and its affiliates, subsidiaries and related companies
of an extremely confidential nature (the “Confidential Information”). The
Contractor agrees not to disclose any Confidential Information without the prior
written consent of the Company or to make use of such information for the
Contractor’s benefit, or for the benefit of any other person, firm, corporation
or entity.
 
6.2 Prior to any unauthorized use or disclosure which is required by law, the
Contractor shall give the Company reasonable prior notice of any disclosure of
confidential information required by law, and, if requested by the Corporation,
shall use reasonable efforts to obtain, or assist the Company in attempting to
obtain, a protective order or similar protection for the Company and shall
permit and cooperate with any effort by the Company to obtain such an order. The
Company shall reimburse the Contractor for all reasonable costs incurred by him
in seeking or assisting the Company in seeking such an order.
 

--------------------------------------------------------------------------------


 
7.
NON COMPETITION / NON SOLICITATION

 
7.1 The Contractor hereby agrees that, for the length of time of the Agreement,
the Contractor shall not, without prior written consent of the Company, (i) in
any manner directly or indirectly, individually, or on behalf of any other
person, engage in, have an interest in, or become associated with any business
or enterprise engaged in a business substantially similar to and likely to be
competitive with that of the business of the Company, doing business in North
America, or anywhere else the Company on carries on the business; (ii) directly
or indirectly, individually, or on behalf of any person, hire, solicit, aid,
encourage or invite any employees to leave the Company, or any of its affiliates
in order to accept employment with or render services for the Contractor, such
person or any of their respective affiliates; or (iii) directly or indirectly,
individually, or on behalf of any person, solicit, aid, encourage or invite any
customer, client, vendor, lender, or supplier of the Company or any of its
affiliates, or similar persons engaged in business with the Company or any of
its affiliates, to discontinue the relationship or reduce the amount of business
done with the Company or its affiliates.
 
7.2 For purposes of Section 7.1 above, the term "indirectly" shall include any
provision of service, aid, advice or financial assistance to any such competing
person, or any investment in or loan to any such competing person, or any
support, assistance, promotion or work for any such competing person as
consultant, co-venturer, agent, partner, shareholder (other than as a holder of
less than five percent (5%) of the shares of a publicly-traded corporation) or
otherwise.
 
7.2 The Contractor acknowledges and agrees that irreparable injury may result to
the Company in the event of any breach of any covenant referred to in Section 7,
and further agrees that the remedy at law for the breach of any such covenant
will be inadequate. Therefore, the Contractor agrees that, if any such person
shall engage in any act in violation of Section 7, the Contractor shall be
entitled, in addition to any other remedies and damages as may be available to
it at law, to injunctive relief to enforce Section 7.1.
 
8.
CHANGE IN CONTROL

 
8.1 “Change in Control” shall be deemed to have occurred if, for any reason, on
or after the date hereof: (i) there shall occur a sale, transfer or other
disposition of all or substantially all of the property or assets of the Company
other than to an affiliate (as that term is defined in the Securities Act
(Ontario); or (ii) there shall occur any change in the holding, direct or
indirect, of securities of the Company or any voting rights attached to any
securities of the Company, as a result of which any person (as defined in the
Securities Act (Ontario)), or a group of persons acting jointly or in concert,
or person associated or affiliated with any such person or group within the
meaning of the Securities Act (Ontario) would be entitled to cast more than 50%
of the votes attached to all securities of the Company that may be cast to elect
Directors of the Company or the votes carried by such securities are entitled,
if exercised, to elect a majority of the Board of Directors of the Company.
 
8.2 Unless the Contractor has consented in writing in advance to a proposed
Change in Control, in the event that a Change in Control occurs during the Term,
the Contractor will be paid a lump sum equivalent to the Fee (and applicable
GST) effective the date on which the Change in Control occurs, and this
Agreement shall terminate on the date of such payment.
 
9.
SEVERABILITY

 
Any provisions of this Agreement found to be void or unenforceable are separate
and distinct, and the remaining provisions shall remain in full force and
effect.
 

--------------------------------------------------------------------------------


 
10.
SUCCESSORS

 
This Agreement shall be binding upon any successor (whether direct or indirect,
by purchase, merger, amalgamation, business reorganization or otherwise) to all
or substantially all of the business and/or assets of the Company.
 
11.
GOVERNING LAW

 
This Agreement shall be interpreted and construed in accordance with the laws of
the province of Ontario and the laws of Canada applicable therein.
 
IN WITNESS OF WHICH the Parties have duly executed this Agreement:
 

       
ACCESS ENERGY INC.
 
   
   
  By:  
/s/ H. Reginald F. Burden
 

--------------------------------------------------------------------------------

H. Reginald F. Burden
 

      By:  
/s/ Paul Parisotto
 

--------------------------------------------------------------------------------

Paul Parisotto
 

     
CONISTON INVESTMENT CORP.
 
   
   
  By:  
/s/ Paul Parisotto
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

